ORDER

PER CURIAM
City of Maryland Heights (“Appellant”) appeals from a judgment of the Missouri Labor and Industrial Relations Commission (“the Commission”) finding that William Wagner (“Respondent”) had sustained a thirty percent permanent partial disability of his low back and ten percent permanent partial disability of the body as a whole referable to psychiatric disability, and finding Appellant liable for $132,002.60 in past medical expenses. We have reviewed the briefs of the parties and the record on appeal and find-no error of. law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).